DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 1 recites “a driving unit for moving the supply unit and the seat unit in at least any one of X, Y, and Z directions” while specification recites “the driving unit (400) can comprise a first driving portion (410) for moving the dispenser (210) in XY directions and a second driving portion (420) for moving the seat unit (300) in Z direction”, see published application: paragraph [0042], as a corresponding structure for the claimed placeholder of “a driving unit for...”
Claim 5 recites “a first driving portion for moving dispenser in XY directions” while specification recites “a Y-direction moving body (411) which forwardly and backwardly moves in the casing (100), a guide rail (412) which is provided on the Y-direction moving body along the longitudinal direction of the moving body (411), and a X-direction moving body (413) which is mounted on the guide rail (412) and has a bracket (414) supporting the dispenser (210)”, see published application: paragraph [0043], as a corresponding structure for the claimed placeholder of “a first driving portion for...”.
Claim 5 recites “a second driving portion for moving the seat unit in Z-direction” while specification recites “an elevating bolt (421) which extends along the height direction of the casing (100), and a supporting plate (300) which is connected to the elevating bolt (421)”, see published application: paragraph [0048], as a corresponding structure for the claimed placeholder of “a second driving portion for...”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 10, and 11 recite “control unit …” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The claimed functional limitation of “control unit…” is a specialized computer-implemented function which needs to be interpreted under requirements of 35 U.S.C. 112(f) for claim interpretation, for a computer-implemented 112(f) claim limitation that performs a specific computer function, the specification must disclose a computer or computer component along with an algorithm for performing the claimed specific computer function. The disclosed specification and supporting disclosure in the instant application fails to disclose any “computer or computer component” as a corresponding structure for the claimed placeholder of “control unit”. Please see MPEP 2181(II)(B).
Further, Claim 8 recites “a holder for supporting the container” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, 
 Therefore, the above claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
1 recites the limitation of “the desired shape” in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a desired shape”.
Claim 2 recites the limitation of “the lower end of the containing tank” in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a lower end of the containing tank”.
Claim 2 recites the limitation of “the inside of the containing tank” in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an inside of the containing tank”.
Claim 6 recites the limitation “the one side thereof” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “one side thereof”.
Claim 10 contains the trademark/trade name of “PWM”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
Claim 10 recites the term “duty parameters” which renders the claim indefinite.  The term “duty” is not defined by the claim, the specification does not provide a standard for ascertaining the scope of such term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 10-11 recite the limitation of “the properties of each raw material” in 2nd line.  There is insufficient antecedent basis for this limitation “properties of each raw material”.
Claim 11 recites the limitation of “the output type” in 2nd, 3rd, and 4th lines.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an output type”. Moreover, the word “type”, when appended to an otherwise definite expression, was found to be indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Hasseln et al. (US 2014/0154378)
Hasseln et al. (US ‘378) disclose an apparatus for producing a three-dimensional food product comprising a computer 100 and a 3-D food product forming apparatus wherein the 3-D food product forming apparatus comprises a controlling part 101, a printing apparatus 200-213, a food material supplying apparatus 300-309, a food material distributing apparatus 400-405, a food product forming apparatus 500-504 and a curing part 600. Each of these parts is electrically connected to the controlling part 101. (See paragraphs [0031]-[0032])
Further, Hasseln et al. (US ‘378) teach the printing apparatus 200-213 includes a driving part 207 for moving the carriage part 203 along the Y-direction guiding part 209, and a driving part 208 for moving said carriage part 203 along the X-direction guiding part 210. Together these parts 207-210 allow the carriage part 203 to move in a plane defined by the X-axis and the Y-axis, 

    PNG
    media_image1.png
    553
    472
    media_image1.png
    Greyscale

	Moreover, Hasseln et al. (US ‘378) disclose the carriage part 203 contains colorant ejector parts 204a-d, connected to colorant cartridge, parts 255a-d, each of which contains edible colorant. The colorant cartridge parts 205a-d are connected by hose parts 206a-d to the colorant storage parts 200a-d, that may contain surplus colorant. (See paragraph [0035])
	Therefore, as to claim 1, Hasseln et al. (US ‘378) teach an apparatus having multi-nozzles (204a-j) for making three-dimensional structure comprising: a supply unit (203) of raw material, the supply unit (203) having nozzles (204a-j) for supplying different raw materials; a seat unit (503) provided under the supply unit (203), where a container receiving the raw material is seated; a driving unit (207, 208, 502) for moving the supply unit (203) and the seat unit (503) in at least any one of X, Y, and Z directions; a control unit (101) 
	As to claim 2, Hasseln et al. (US ‘378) disclose the supply unit (203) comprises a dispenser having a containing tank for containing the raw material, and nozzles (204a-j) where the raw material is discharged, nozzles (204a-j) being provided at a lower end of the containing tank; and a pneumatic device connected to the containing tank for supplying air pressure into the inside of the containing tank.
	As to claim 3, Hasseln et al. (US ‘378) teach dispensers are provided, and the pneumatic device includes single compressor for generating air pressure.
	As to claim 4, Hasseln et al. (US ‘378) disclose a solenoid valve provided in supply line for supplying air pressure to each dispenser, wherein the control unit individually controls air pressure supplied to each dispenser.
	As to claim 5, Hasseln et al. (US ‘378) teach the driving unit (207, 208, 502) comprise a first driving portion (207, 208) for moving dispenser in XY directions and a second driving portion (502) for moving the seat unit in Z-direction.
	As to claim 6, Hasseln et al. (US ‘378) disclose the first driving portion (207, 208) comprises a Y-direction moving body which moves in Y-direction; a guide rail (210) provided along the Y-direction moving body; and a X-direction moving body provided in the guide rail (210) and having a bracket (204) connected to the one side thereof, which moves along the guide rail (210) in X direction.
	As to claim 7, Hasseln et al. (US ‘378) teach the bracket (204) is a ring shape having a portion removed; the dispenser having a step in its lower end; and the step is seated on upper surface of the bracket.
	As to claim 8, Hasseln et al. (US ‘378) disclose a holder for supporting the container, the holder being provided on the upper surface of the seat unit.
	As to claim 9, Hasseln et al. (US ‘378) teach at least one dispenser contains raw material of foam.
10, Hasseln et al. (US ‘378) disclose the control unit controls the pressure of the compressor by PWM, and duty parameters are adjusted based on the properties of each raw material, thereby controlling discharging amount of raw material.
	As to claim 11, Hasseln et al. (US ‘378) teach the control unit controls the driving unit based on an output predetermined based on properties of the raw material, the output being predetermined as one of multi-layered output and single-layered output.
	As to claim 12, Hasseln et al. (US ‘378) disclose a barrier having a plurality of elastic pieces which are opened when the raw material is discharged by the air pressure applied to the inside of the containing tank, and which are closed when the air pressure decreases, thereby preventing the raw material from being discharged.
	As to claim 13, Hasseln et al. (US ‘378) teach the center of the barrier is cut into a cross shape, thereby forming four elastic pieces.
	As to claim 14, Hasseln et al. (US ‘378) disclose the raw material having a viscosity higher than a predetermined value is contained in the dispenser having the barrier.
	As to claim 15, Hasseln et al. (US ‘378) teach the raw material having a viscosity higher than a predetermined value is melted chocolate.
Conclusion
Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (US 2017/0173890) disclose a portable 3D printer comprising a supply unit of raw material (17, 17b); a seat unit (3) provided under the supply unit (17, 17b); a driving unit (15, 15a) for moving the supply unit and a driving unit (16, 16a, 18) for moving the seat unit in at least any one of X, Y, Z directions.
Cambron (US 10,875,243) disclose an apparatus having multi-nozzles for making three-dimensional structure comprising: a supply unit (106A) of ; a seat unit (102A) provided under the supply unit; a driving unit for moving the supply unit and the seat unit; and a control unit for controlling discharging amount and moving route of the driving unit.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                    01/16/2021